COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
                                                                No. 08-08-00238-CV
                                                §
                                                                   Appeal from the
                                                §
 IN THE MATTER OF J.A.M.,                                        65th District Court
                                                §
                                                              of El Paso County, Texas
                                                §
                                                                  (TC# 08,00213)
                                                 §



                                 MEMORANDUM OPINION

       This is an appeal from a disposition removing the juvenile from his home and placing

him in the Challenge Boot Camp Program. We affirm.

       Appellant’s court-appointed counsel has filed a brief in which counsel has concluded that

the appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record

demonstrating why, in effect there are no arguable grounds to be advanced. See High v. State,

573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137

(Tex.Crim.App. 1969). A copy of counsel’s brief has been delivered to Appellant, and Appellant

has not exercised his right to file a pro se brief. Anders procedures apply to appeals from

juvenile delinquency adjudications. In re D.A.S., 973 S.W.2d 296, 297 (Tex. 1998). Counsel
provided J.A.M. with a copy of the brief and advised him of his right to file a pro se brief.

J.A.M. did not file a brief.

        After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. Further we find nothing in the record that might arguably support the appeal. A

further discussion of the arguable ground advanced in counsel’s brief would add nothing to the

jurisprudence of the state.

        We affirm the trial court’s judgment, and we GRANT appellate counsel’s motion to

withdraw. See Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.--San Antonio 1997, no pet.).



August 19, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.




                                                -2-